Citation Nr: 0840216	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to initial rating higher than 10 percent for a 
left hip disability.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1976 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for left hip pain and assigned an 
initial 10 percent rating effective retroactively from the 
day after discharge.  

FINDING OF FACT

The veteran's left hip disability is manifested by X-ray 
evidence of osteoarthritis, with flexion to 115 degrees, 
extension to 25 degrees, adduction to 40 degrees, internal 
rotation to 35 degrees, and external rotation to 50 degrees, 
all of which produce pain.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the veteran's left hip disability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2005); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 
5252, 5253 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in October 2005 and March 2006.  These letters 
informed him of the evidence required to substantiate his 
underlying claim for service connection (keeping in mind his 
claim arose in that context), since granted, as well as 
apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the veteran in the March 2006 letter of the 
downstream disability rating and effective date elements of 
his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Since providing the additional Dingess notice in 
March 2006, the RO has readjudicated his claim in the July 
2007 SOC - considering any additional evidence received in 
response to the additional notice.  See Mayfield IV and 
Prickett, supra.
 
VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and identified.  
In addition, he was examined for VA compensation purposes in 
January 2006 to assess the severity of his left hip 
disability, which is now the determinative issue.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The report of this 
examination contain the required information to properly rate 
his left hip disability.  38 C.F.R. § 4.2.  So there is no 
further development needed to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

The record shows that the veteran developed osteoarthritis in 
his left hip while on active duty.  Consequently, a May 2006 
rating decision granted service connection and assigned a 10 
percent rating for a left hip disability, effective 
retroactively from December 1, 2005, the day after his 
military discharge.  The veteran appealed that decision by 
requesting a higher initial rating for his left hip 
disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  A 20 percent evaluation is warranted 
when there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2008).  However, since DC 5251 
(limitation of extension) does not provide a disability 
rating higher than 10 percent, this particular code will not 
be considered in rating the veteran's left hip disability.  
See 38 C.F.R. § 4.71a, DC 5251.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent rating for limitation of flexion to 30 degrees, a 30 
percent rating for limitation of flexion to 20 degrees, and a 
40 percent rating for limitation of flexion to 10 degrees.  
See 38 C.F.R. § 4.71a, DC 5252.  In addition, DC 5253 
provides a 20 percent rating for limitation of abduction of 
the thigh to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5253.  
The Board notes that normal hip flexion is from zero to 125 
degrees and that normal hip abduction is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the claim for an initial rating higher than 10 
percent for the veteran's left hip disability.  At a January 
2006 VA examination, the veteran's left thigh demonstrated 
flexion to 115 degrees, extension to 25 degrees, adduction to 
40 degrees, internal rotation to 35 degrees, and external 
rotation to 50 degrees.  Since flexion was greater than 30 
degrees and abduction greater than 10 degrees, there is 
simply no basis to assign a 20 percent disability rating for 
the veteran's left hip disability under these criteria.  

It is important for the veteran to understand that these 
findings do not even meet the criteria for a compensable 
rating under any the applicable rating criteria.  However, it 
appears that the 10 percent disability rating has been 
assigned based on the veteran's complaints of pain as well as 
X-ray evidence of degenerative changes of the left hip.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).  In other words, the veteran's 
pain is the basis for the currently assigned 10 percent 
rating. Nevertheless, in light of the fact that his left 
thigh has flexion of 115 degrees and abduction of 40 - both 
of which are only slightly less than normal according to 38 
C.F.R. § 4.71, Plate II - there is simply no basis to assign 
a disability rating higher than 10 percent under the 
applicable rating criteria.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-
208 (1995).  Since the 10 percent rating has been assigned 
based solely on the veteran's complaints of pain, a higher 
rating is not appropriate under these provisions.  In any 
event, the VA examiner in January 2006 found only mild 
discomfort on range of motion.  Although he anticipated 
increasing discomfort after repetitive use, the Board 
emphasizes that no significant range of motion was 
objectively shown.  As such, a disability rating higher than 
10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In sum, the preponderance of the evidence is against an 
initial disability rating higher than 10 percent for the 
veteran's left hip disability since the initial grant of 
service connection.  The veteran's condition is appropriately 
evaluated with the current rating.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the "benefit-of- the-doubt" rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 10 percent for the veteran's 
left hip disability is denied. 



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


